tax_exempt_and_government_entities_division release number release date legend org - organization name xx - date address - address department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx 501-dollar_figure date date employer_identification_number person to contact id number contact numbers voice fax certified mail -- return receipt requested dear in a determination_letter dated july 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on march 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file form_1120 u s_corporation income_tax return you have filed form_1120 u s_corporation income_tax return for the years ended december 20xx december 20xx december 20xx and december 20xx with us in addition for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may cail toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation sincerely nanette m downing director eo examinations internal_revenue_service department of the treasury date date org address director eo examinations tax exempt government entities division commerce dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examination enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org year period ended 20xx12 legend org - organization name xx - date issue does the taxpayer org tp continue to qualify for exemption under internal_revenue_code irc sec_501 given that it receives more than basis of its income from the general_public on a recurring facts tp is organized and operates as a social_club exempt from federal income_taxation under sec_501 pursuant to a ruling issued by the service in july 19xx the purpose of the organization per its articles of incorporation is to gather together those interested in sports such as fishing hunting etc for discussions on these topics and to hold social and recreational activities as a group tp’ s primary activities include providing facilities events and other activities for the pleasure and recreation of its members and their guests the benefits provided to tp’ s members and qualified guests include but are not limited to access to the organization’s ‘trap sporting clays and skeet shooting ranges rifle and pistol ranges stocked fishing pond clubhouse hiking and dog training areas tp also offers its members and qualified guests nra certified firearms training and safety courses and hosts a number of member only shooting competitions at various times during the year an interview with tp’s representative as well as information obtained from tp’ s website website disclosed that the organization’s facilities are open to members and to the general_public four days per week wednesday thru sunday during these days nonmembers may enter the grounds of tp’ s facilities through an unlocked entry gate and participate in a number of activities and events that are generally available to members including but not limited to the organization’s trap skeet and sporting clays shooting ranges in order to use these facilities nonmembers must sign a club rules and indemnity agreement that is maintained by the cashier working the counter in the clubhouse the cashier then charges the individual the applicable nonmember fee associated with each activity the nonmember will participate in nonmembers do not have access to tp’ s rifle pistol ranges and stocked fishing pond otherwise nonmembers have access to the remaining acres of property owned by tp tp records cash receipts including income derived from nonmember sources on a daily basis via a ms excel based daily cash workbook that is maintained by the organization’s club manager and treasurer the results of a three year analysis of these reports in addition to a review of tp’s form_990 form 990-t general ledger income statement trial balance and bank statements for the tax periods under review are summarized below form 886-a rev department of the treasury - internal_revenue_service a b c form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org year period ended 20xx12 xx 311xx xx total total nonmember income total member investment other income total income b c nonmember income - a c total member investment other income - tp’s primary sources of nonmember income during the tax periods reviewed were derived primarily from nonmember usage of the organization’s trap skeet and sporting clays shooting ranges as summarized above during the tax periods ending xx xx and xx tp received nonmember income as a percentage of gross_receipts of and respectively these nonmember income levels consistently exceeded the of gross_receipts safe_harbor_limitation set fourth in public law law sec_501 exempts from federal_income_tax clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and not part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c of the treasury regulations regulations provides that in general the exemption extends to social and recreation clubs supported solely by membership fees dues and assessments however a club that engages in a business such as making its social and recreational facilities open to the general_public is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 public law amended sec_501 by substituting the operated exclusively provision of law with operated substantially this amendment effectively allows an sec_501 organization allows social clubs to receive up to of their gross_receipts investment_income from sources outside their membership without losing their exempt status the amendment further provides that within thi sec_35 no more than of gross_receipts may be derived from nonmember use of club facilities and or services revrul_66_149 provides in part that a social_club as not exempt as an organization described in form 886-a rev department of the treasury - internal_revenue_service form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org year period ended 20xx12 sec_501 where it derives a substantial part of its income from nonmember sources revproc_71_17 sets forth guidelines for determining the effect of gross_receipts derived from nonmember use of a social club's facilities on the club's exemption under sec_501 of the code additionally this procedure sets forth record keeping requirements that can be used by a club to document member vs nonmember usage taxpayer’s position taxpayer's position was not available as of the drafting of this addendum government’s position tp’ s income derived from nonmember sources has exceeded the safe_harbor_limitation set fourth in public law on a recurring basis throughout the tax periods ending december 20xx december 20xx and december 20xx therefore revocation of tp’ s exempt status is warranted conclusion tp no longer qualifies for exemption under sec_501 as its nonmember income has exceeded the nonmember threshold as set fourth in public law therefore tp’ s exempt status under sec_501 should be revoked effective january 20xx should this revocation be upheld form_1120 must be filed starting with tax periods ending december 20xx december 20xx and december 20xx form 886-a rev department of the treasury - internal_revenue_service form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org year period ended 20xx12 legend org - organization name xx - date issue does the taxpayer org tp continue to qualify for exemption under internal_revenue_code irc sec_501 given that it receives more than basis of its income from the general_public on a recurring facts tp is organized and operates as a social_club exempt from federal income_taxation under sec_501 pursuant to a ruling issued by the service in july 19xx the purpose of the organization per its articles of incorporation is to gather together those interested in sports such as fishing hunting etc for discussions on these topics and to hold social and recreational activities as a group tp’ s primary activities include providing facilities events and other activities for the pleasure and recreation of its members and their guests the benefits provided to tp’ s members and qualified guests include but are not limited to access to the organization’s trap sporting clays and skeet shooting ranges rifle and pistol ranges stocked fishing pond clubhouse hiking and dog training areas tp also offers its members and qualified guests nra certified firearms training and safety courses and hosts a number of member only shooting competitions at various times during the year an interview with tp’s representative as well as information obtained from tp’ s website website disclosed that the organization’s facilities are open to members and to the general_public four days per week wednesday thru sunday during these days nonmembers may enter the grounds of tp’ s an unlocked entry gate and participate in a number of activities and events that are generally available to members including but not limited to the organization’s trap skeet and sporting clays shooting ranges in order to use these facilities nonmembers must sign a club rules and indemnity agreement that is maintained by the cashier working the counter in the clubhouse the cashier then charges the individual the applicable nonmember fee associated with each activity the nonmember will participate in nonmembers do not have access to tp’ s remaining acres of property owned by tp rifle pistol ranges and stocked fishing pond otherwise nonmembers have access to the facilities through tp records cash receipts including income derived from nonmember sources on a daily basis via a ms excel based daily cash workbook that is maintained by the organization’s club manager and treasurer the results of a three year analysis of these reports in addition to a review of tp’s form_990 form 990-t general ledger income statement trial balance and bank statements for the tax periods under review are summarized below form 886-a rev department of the treasury - internal_revenue_service form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org year period ended 20xx12 a b cc 1xx xx xx total total nonmember income total member investment other income total income nonmember income - a c total member investment other income - b c tp’s primary sources of nonmember income during the tax periods reviewed were derived primarily from nonmember usage of the organization’s trap skeet and sporting clays shooting ranges as summarized above during the tax periods ending xx xx and xx tp received nonmember income as a percentage of gross_receipts of and respectively these nonmember income levels consistently exceeded the of gross_receipts safe_harbor_limitation set fourth in public law law sec_501 exempts from federal_income_tax clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and not part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c of the treasury requlations regulations provides that in general the exemption extends to social and recreation clubs supported solely by membership fees dues and assessments however a club that engages in a business such as making its social and recreational facilities open to the general_public is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 public law amended sec_501 by substituting the operated exclusively provision of law with operated substantially this amendment effectively allows an sec_501 organization allows social clubs to receive up to of their gross_receipts investment_income from sources outside their membership without losing their exempt status the amendment further provides that within thi sec_35 no more than of gross_receipts may be derived from nonmember use of club facilities and or services form 886-a rev revrul_66_149 provides in part that a social_club as not exempt as an organization described in department of the treasury - internal_revenue_service form 886a department of the ‘i’reasury - internal_revenue_service explanation of items name of taxpayer org year period ended 20xx12 sec_501 where it derives a substantial part of its income from nonmember sources revproc_71_17 sets forth guidelines for determining the effect of gross_receipts derived from nonmember use of a social club's facilities on the club's exemption under sec_501 of the code additionally this procedure sets forth record keeping requirements that can be used by a club to document member vs nonmember usage taxpayer’s position taxpayer's position was not available as of the drafting of this addendum government’s position tp’ s income derived from nonmember sources has exceeded the safe_harbor_limitation set fourth in public law on a recurring basis throughout the tax periods ending december 20xx december 20xx and december 20xx therefore revocation of tp’ s exempt status is warranted conclusion tp no longer qualifies for exemption under sec_501 as its nonmember income has exceeded the nonmember threshold as set fourth in public law therefore tp’ s exempt status under sec_501 should be revoked effective january 20xx should this revocation be upheld form_1120 must be filed starting with tax periods ending december 20xx december 20xx and december 20xx form 886-a rev department of the treasury - internal_revenue_service
